   Case 3:18-cr-00482-B Document 284 Filed 11/23/20                      Page 1 of 5 PageID 858



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
      Plaintiff,                                      §
                                                      §
 v.                                                   §     CRIMINAL NO. 3:18-CR-0482-B-3
                                                      §
 ROBERT PRUDY YORK,                                   §
                                                      §
      Defendant.                                      §

                             MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Robert Prudy York’s Motion for Compassionate Release (Doc.

281). For the reasons that follow, the motion is DENIED WITHOUT PREJUDICE.

                                                      I.

                                            BACKGROUND

        On November 25, 2019, York was sentenced to seventy-one months of imprisonment and

three years of supervised release after pleading guilty to possession of a controlled substance with

intent to distribute it. Doc. 222, J., 1–3. York is currently thirty-four years old and is confined at Big

Spring Federal Correctional Institution (FCI) with a statutory release date of October 5, 2023.1 As

of November 20, 2020, Big Spring FCI has fourteen active cases of COVID-19 among its inmates

and six among its staff, as well as 705 recovered cases.2 York asserts that he tested positive for

COVID-19 on October 2, 2020. Doc. 281, Def.’s Mot., 2.



        1
            The Bureau of Prisons (BOP)’s inmate locator is available at https://www.bop.gov/inmateloc/.
        2
            The BOP’s COVID-19 statistics are available at https://www.bop.gov/coronavirus/.

                                                     -1-
     Case 3:18-cr-00482-B Document 284 Filed 11/23/20                    Page 2 of 5 PageID 859



           Roughly one month later, York filed a motion for compassionate release (Doc. 281) with this

Court. In his motion, York asks the Court to grant him compassionate release based on his

contraction of COVID-19 and Big Spring FCI’s inability to curtail the spread of the virus. See id. at

2–4. The Court addresses York’s motion below.

                                                     II.

                                          LEGAL STANDARD

           A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                    III.

                                               ANALYSIS

           As explained below, York’s request for compassionate release fails because he has not satisfied

the exhaustion requirement or shown extraordinary and compelling circumstances warranting

release.

A.         York Has Not Satisfied § 3582’s Exhaustion Requirement.

           Section 3582(c)(1)(A) allows a defendant to bring a motion for compassionate release “after

the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring

                                                    -2-
     Case 3:18-cr-00482-B Document 284 Filed 11/23/20                       Page 3 of 5 PageID 860



a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .” § 3582(c)(1)(A).3

         York has not complied with this requirement. Indeed, York does not mention any request

to the warden, nor does he attach proof of such a request. See generally Doc. 281, Def.’s Mot. Thus,

his compassionate-release motion fails. See United States v. Franco, —F.3d—, 2020 WL 5249369, at

*2–3 (5th Cir. 2020) (concluding that the exhaustion requirement is mandatory and that defendants

seeking compassionate release “must first file a request with the BOP”). Accordingly, the Court

DENIES York’s motion WITHOUT PREJUDICE.

B.      Irrespective of Exhaustion, York Has Not Shown Extraordinary and Compelling Reasons for
        Release.

        York has not shown “extraordinary and compelling reasons” justifying a sentence reduction.

See § 3582(c)(1)(A)(i). The policy statement applicable here—U.S.S.G. § 1B1.13—“sets forth three

circumstances that are considered ‘extraordinary and compelling reasons.’” United States v. Muniz,

—F. Supp. 3d—, 2020 WL 1540325, at *1 (S.D. Tex. 2020) (citing § 1B1.13(1)(A) cmt. n.1).

These include the defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A)

cmt. n.1.4

        Since the enactment of the First Step Act, district courts in the Fifth Circuit have held that


        3
          The Court recently clarified its interpretation of the thirty-day prong of the exhaustion requirement.
See United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the
plain text of § 3582(c)(1)(A), the Court concludes that to comply with the statute’s exhaustion requirement,
a defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.
        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP].” § 1B1.13 cmt. n.1(D). Additionally, to qualify for a sentence
reduction, the defendant must not pose a danger to the community. § 1B1.13(2).

                                                      -3-
   Case 3:18-cr-00482-B Document 284 Filed 11/23/20                       Page 4 of 5 PageID 861



§ 1B1.13 is not binding. See United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D.

Tex. Apr. 23, 2020); United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex. Oct. 10,

2019).5 These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion

to determine whether the defendant presents an extraordinary and compelling reason for

compassionate release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12,

2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11).

        The Court does the same here. York requests compassionate release on two related grounds:

his confinement at a facility that cannot control the spread of COVID-19 and his contraction of

COVID-19. See Doc. 281, Def.’s Mot., 2–4.

        As a preliminary matter, York’s generalized concerns about the spread of the COVID-19 virus

within his facility do not constitute extraordinary and compelling reasons for release. Rather, “the

Court must consider every prisoner individually and should be cautious about making blanket

pronouncements . . . .” United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020).

Further, York explains that inmates who test positive for COVID-19 at his facility remain completely

isolated from the remaining population and are subject to periodic testing of their temperatures and

blood oxygen levels. See Doc. 281, Def.’s Mot., 2–3. Under these circumstances, York’s confinement

at Big Spring FCI does not constitute an extraordinary reason for release.

        Turning to York’s individual circumstances, he explains that he tested positive for COVID-19

in October 2020 and remains isolated with other inmates who have tested positive for the virus. Id.



        5
           Additionally, the Fifth Circuit recently noted that the commentary of § 1B1.13 is “not
dispositive . . . .” United States v. Rivas, —F. App’x—, 2020 WL 6437288, at *2 (5th Cir. 2020) (per curiam).


                                                    -4-
   Case 3:18-cr-00482-B Document 284 Filed 11/23/20                 Page 5 of 5 PageID 862



at 2. Notably, however, York does not allege that he is in poor health. Indeed, he makes no mention

of his present symptoms or any underlying conditions that would make him susceptible to a severe

case of COVID-19. See generally id. Instead, York bases his request solely on his allegations that he

has tested positive for COVID-19 and is surrounded by others with COVID-19. See id. at 4. Contrary

to York’s assertion, these circumstances do not deem him at risk, and they do not rise to the level

of extraordinary and compelling. York’s failure to demonstrate extraordinary and compelling reasons

for release constitutes another basis for denying his motion.

                                                IV.

                                         CONCLUSION

       For the foregoing reasons, York’s compassionate-release motion (Doc. 281) is DENIED

WITHOUT PREJUDICE. By denying York’s motion without prejudice, the Court permits York to

file a subsequent motion for compassionate release upon satisfaction of the exhaustion requirement

and a change in circumstances rising to the level of extraordinary and compelling. Further, the Court

notes that before granting compassionate release under § 3582(c)(1)(A), the Court must also

consider the factors of § 3553. Because York has not satisfied the exhaustion requirement or shown

extraordinary and compelling reasons for release, the Court need not conduct that analysis today.



       SO ORDERED.

       SIGNED: November 23, 2020.



                                              ________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE

                                                -5-
